Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Fendrick on 2/9/2021.

The application has been amended as follows: 

Claims 4, 8, 9, 12-16 were cancelled.  
 
NEW CLAIM 17 was added: 
17.  A method for detecting a deletion in the MET gene in a human subject, comprising, 
(a) obtaining a nucleic acid sample from the subject, wherein the sample comprises genomic DNA and/or mRNA 
and
(b) screening genomic DNA encoding the MET gene using a molecular diagnostic method and detecting the presence of a chromosomal deletion in the MET gene, wherein the deletion consists of loss of part of intron 6, exon 7, and part of exon 8 of the MET gene in the subject  and/or
(c) screening mRNA or cDNA from the MET gene using a molecular diagnostic method and detecting the presence of a deletion which consists of the substantial absence of exons 7 and 8 of the MET mRNA or cDNA.  
 
Claims 6, 10, and 11 were amended to read as follows:  
 

 
10.  The method of claim 17, wherein the subject has a condition selected from amyotrophic lateral sclerosis, systemic sclerosis, ulcerative colitis, autism and/or a cancer selected form the group consisting of lymphoma, leukemia, mycosis fungoide, carcinoma, adenocarcinoma, sarcoma, rhabdomyosarcoma, Ewing sarcoma, castration resistant prostate carcinoma, glioma, astrocytoma, blastoma, neuroblastoma, plasmacytoma, histiocytoma, melanoma, adenoma, hypoxic tumor, myeloma, metastatic cancer, bladder cancer, brain cancer, nervous system cancer, squamous cell carcinoma of the head and neck, neuroblastoma, glioblastoma, ovarian cancer, skin cancer, liver cancer, squamous cell carcinomas of the mouth, throat, larynx, and lung, colon cancer, cervical cancer, breast cancer, cervical carcinoma, epithelial cancer, renal cancer, genitourinary cancer, pulmonary cancer, esophageal carcinoma, lung cancer, head and neck carcinoma, hematopoietic cancer, testicular cancer, colorectal cancer, prostatic cancer, and pancreatic cancer.
 
11.  The method according to claim 17, wherein the sample is tissue, a tumor tissue, urine, sperm, saliva, blood, blood plasma, cerebrospinal fluid, blood platelets, and/or exosomes.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634